        Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 1 of 27




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 GLEN JONES WARD,
                                               Case No. 1:20-cv-00141-DCN
                      Petitioner,
                                               MEMORANDUM DECISION AND
        v.                                     ORDER

 ALBERTO RAMIREZ,

                      Respondent.


       Pending before the Court is a Second Amended Petition for Writ of Habeas Corpus

filed by Idaho state prisoner Glen Jones Ward (“Petitioner”), challenging Petitioner’s state

court conviction of sexual abuse of a minor. See Dkt. 11. The Court previously dismissed

some of Petitioner’s habeas claims but permitted Petitioner to proceed on other claims. See

Succ. Rev. Order, Dkt. 15, at 13.

       Respondent has filed a Motion for Summary Dismissal, arguing that all of

Petitioner’s remaining claims are procedurally defaulted without excuse and that two of

the claims are not cognizable—meaning that they cannot be heard—in federal habeas

corpus proceedings. See Dkt. 31. The Motion is now ripe for adjudication.

       The Court takes judicial notice of the records from Petitioner’s state court

proceedings, which have been lodged by Respondent. See Dkt. 29, 32; Fed. R. Evid.

201(b); Dawson v. Mahoney, 451 F.3d 550, 551 n.1 (9th Cir. 2006).

       Having carefully reviewed the record, including the state court record, the Court



MEMORANDUM DECISION AND ORDER - 1
         Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 2 of 27




finds that oral argument is unnecessary. See D. Idaho L. Civ. R. 7.1(d). Accordingly, the

Court will enter the following Order granting the Motion for Summary Dismissal and

dismissing this case with prejudice.

                                          BACKGROUND

        The parties are familiar with the facts underlying Petitioner’s conviction. Those

facts will not be repeated here except as necessary to explain the Court’s decision.

1.      Plea and Direct Appeal Proceedings

        In the Seventh Judicial District Court in Bonneville County, Idaho, Petitioner

pleaded guilty to sexual abuse of a minor.1 State’s Lodging A-1 at 75. In exchange, the state

dismissed the more serious lewd conduct charge. Petitioner was sentenced to a unified term

of 18 years in prison with 7 years fixed. Id. at 91–96. Petitioner filed a motion for reduction

of sentence under Idaho Criminal Rule 35, which was denied. Id. at 103, 108, 119.

        On direct appeal, Petitioner raised two claims. He argued that the trial court abused

its discretion by (1) imposing an excessive sentence and (2) denying Petitioner’s Rule 35

motion. State’s Lodging B-1. The Idaho Court of Appeals affirmed, and the Idaho Supreme

Court denied review. State’s Lodging B-4; B-6.

2.      Initial State Post-Conviction Proceedings

        Petitioner then filed a pro se petition for state post-conviction relief. State’s Lodging

C-1 at 16–46. The state district court granted Petitioner’s motion for appointment of


1
 Petitioner entered an Alford plea, rather than a normal guilty plea, to the intent element of the offense.
State’s Lodging A-2 at 24–26; see North Carolina v. Alford, 400 U.S. 25, 35 (1970) (holding that it is
constitutionally permissible for a court to accept and sentence an individual upon “a plea by which a
defendant does not expressly admit his guilt, but nonetheless waives his right to a trial and authorizes the
court for purposes of the case to treat him as if he were guilty.”).


MEMORANDUM DECISION AND ORDER - 2
          Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 3 of 27




counsel, but Petitioner continued to file various documents pro se.

       Petitioner’s post-conviction counsel filed an amended petition, which asserted the

same claims as the initial petition but included additional details. Id. at 274–77. After a

hearing on the state’s motion to dismiss, Petitioner filed a pro se document appearing to

state that he wanted to represent himself pro se. Id. at 323–25; State’s Lodging C-2 at 28–

46.

       The trial court dismissed the post-conviction petition and denied as moot

Petitioner’s pending pro se motions, including the request to represent himself. State’s

Lodging C-1 at 393–419. Petitioner appealed and was appointed counsel. Id. at 437–41,

444–59.

       On appeal from the dismissal of the post-conviction petition, Petitioner argued that

the trial court abused its discretion in denying Petitioner’s motion to proceed pro se. State’s

Lodging D-1. The Idaho Supreme Court concluded that the Petitioner’s request to proceed

pro se “was not properly brought before the district court under the Idaho Rules of Civil

Procedure”; therefore, the trial court had “no duty to entertain” the motion. State’s Lodging

D-4 at 3–4.

       The state supreme court reasoned that, if Petitioner’s pro se document could even

be considered a “motion” at all, it was not accompanied by a request for oral argument or

a brief in support and, thus, was subject to denial under Rule 7(b)(3)(E). Id. at 4. The court

also held that Petitioner’s pro se filing “was not the proper method for proceeding without

his attorney.” Id. Instead, if Petitioner wanted to proceed without his attorney, he was

required to comply with Rule 11.3 of the Idaho Rules of Civil Procedure.


MEMORANDUM DECISION AND ORDER - 3
        Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 4 of 27




       Rule 11.3 “provides two methods by which a party may proceed without his

attorney”:

              First, a party desiring to proceed without an attorney may file
              a notice of substitution of counsel indicating that he will be
              representing himself. Cf. I.R.C.P. 11.3(a)(1). In such a case,
              the attorney being replaced must sign the notice. Id. Second, if
              a party’s counsel withdraws with the leave of the court
              under Rule 11.3(b), the party may proceed without
              counsel. See Kootenai Cnty. v. Harriman-Sayler, 154 Idaho
              13, 16, 293 P.3d 637, 640 (2012) (“Sayler’s attorney moved to
              withdraw as counsel. The district court granted the motion, and
              Sayler thereafter appeared pro se.”). For an attorney to
              withdraw under Rule 11.3(b), the attorney must first obtain the
              court’s permission by filing a motion to withdraw, setting the
              motion for a hearing, and providing notice to all
              parties. I.R.C.P. 11.3(b)(1).

Id. at 5. Because Petitioner did not comply with the procedures set forth in Rule 11.3, his

“attempt to invoke his right to self-representation was improper in both form and

substance.” Id. (internal quotation marks omitted).

       As “independent communications by a represented party,” Petitioner’s pro se filing

“had no force or effect.” Id. at 6. Therefore, the Idaho Supreme Court held that the trial

court “should have refused to entertain [Petitioner’s] independent filings in the first place.”

Id. at 6. The court vacated the denial of Petitioner’s request to represent himself. However,

because that denial had “no impact on the propriety of” the trial court’s decision, the Idaho

Supreme Court affirmed the dismissal of Petitioner’s post-conviction petition. Id. at 7.

       After the remittitur issued, Petitioner filed a petition for rehearing that was untimely

under state law. State’s Lodging D-5, D-6; Idaho App. R. 42(a) (“Petitions for rehearing

must be physically filed … within 21 days after the filing date of the Court’s opinion.”).



MEMORANDUM DECISION AND ORDER - 4
         Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 5 of 27




The state supreme court denied the petition for rehearing. State’s Lodging D-7.

3.      Successive State Post-Conviction Proceedings

        Petitioner returned to the state district court and filed a successive petition for post-

conviction relief. State’s Lodging E-1 at 1–12. The court dismissed the successive petition

on several grounds: (1) the petition was untimely; (2) Petitioner had not established a

sufficient reason why the successive claims were not raised (or were inadequately raised)

in the initial post-conviction proceedings, see Idaho Code § 19-4908; and (3) the

successive petition did not include a factual explanation to support Petitioner’s claims and

was not accompanied by any admissible evidence.2 Id. at 235–36.

        Petitioner filed a notice of appeal and a motion to proceed without full payment of

fees. Id. at 248–56, 259–65. The state district court denied Petitioner’s request for in forma

pauperis status, concluding that “a reasonable person with adequate means would be

unwilling to pay court fees and other costs associated with pursuing” the claims in the

successive petition. Id. at 268–69. In other words, the court denied Petitioner in forma

pauperis status because it found that Petitioner’s appeal was frivolous. See Charboneau v.

State, 102 P.3d 1108, 1111 (Idaho 2004) (“[A] post-conviction proceeding is frivolous

… if it is not a proceeding that a reasonable person with adequate means would be willing

to bring at his own expense.”) (internal quotation marks omitted).

        Because Petitioner’s in forma pauperis request had been denied, Petitioner was




2
 Under Idaho state law, a post-conviction application must include “verified” facts “within the personal
knowledge of the applicant,” Idaho Code § 19-4903, and must “be accompanied by admissible evidence
supporting its allegations,” State v. Payne, 199 P.3d 123, 136 (Idaho 2008).


MEMORANDUM DECISION AND ORDER - 5
           Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 6 of 27




required, under Idaho Appellate Rule 27(c), to pay the fee for preparation of the Clerk’s

Record. He did not do so. As a result, the Idaho Supreme Court conditionally dismissed

the appeal and gave Petitioner 21 days to pay the fee. State’s Lodging F-7.

       Petitioner responded to the court’s order, asserting in relevant part that he was not

required to pay the fee, that he did not have access to court rules about the fee, and that he

did not have enough notice to obtain the money for the fee. State’s Lodging F-8. After

considering Petitioner’s response, the Idaho Supreme Court dismissed the appeal. State’s

Lodging F-1. Petitioner filed a petition for rehearing, which the court treated as a motion

to reconsider and denied. State’s Lodging F-2, F-3, F-4. Petitioner’s later filings were also

denied. See State’s Lodging F-5, F-6.

4.     Petitioner’s Federal Habeas Claims

       Petitioner filed the instant habeas corpus action in March 2020 and has been

permitted to proceed with the Second Amended Petition on several federal constitutional

claims:

              Claim 1.1 asserts that the state courts lacked jurisdiction on numerous
               grounds. Claim 1.2 appears to allege that Petitioner’s appellate
               counsel rendered ineffective assistance by failing to raise this issue.

              Claim 2 asserts a denial of due process based on Petitioner’s lack of
               criminal intent. This may be a due process claim that there was an
               insufficient factual basis for Petitioner’s guilty plea with respect to the
               intent element of the charges.

              Claim 3.1 asserts that Detective Marley was not a witness to the crime
               and may be intended to assert there was an insufficient factual basis
               for Petitioner’s guilty plea.

              Claim 3.2 appears to assert a violation of Petitioner’s Fifth
               Amendment right to be free from compelled self-incrimination.


MEMORANDUM DECISION AND ORDER - 6
        Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 7 of 27




           Claim 3.3 asserts Fifth and Sixth Amendment violations based on
            Miranda v. Arizona, 384 U.S. 436 (1966), and Massiah v. United
            States, 377 U.S. 201 (1964).

           Claim 3.4 asserts a Fourth Amendment violation based on Petitioner’s
            allegedly illegal arrest.

           Claim 3.5.1 alleges ineffective assistance of counsel for failing to file
            a motion to suppress statements that were unlawfully obtained.

           Claim 3.5.2 asserts ineffective assistance of counsel for failing to
            advise Petitioner regarding his right to counsel, right to present
            evidence of an alibi, and right to present witnesses.

           Claim 3.5.3 asserts a constitutional violation based on the trial court’s
            denial of a motion to suppress illegally obtained evidence.

           Claim 3.6 asserts a violation of Petitioner’s Fifth Amendment right to
            speak to an attorney before answering questions.

           Claim 4 is that the prosecution failed to disclose material, favorable
            evidence under Brady v. Maryland, 373 U.S. 83 (1963). Petitioner was
            not permitted to proceed on any other aspect of this claim, and the
            nature and extent of the claim are to be defined by however Petitioner
            raised the claim in state court.

           Claim 5 alleges that defense counsel was “fraudulent” and asserts
            three sub-claims of ineffective assistance. Claim 5.1 appears to assert
            that counsel should have called witnesses in Petitioner’s defense and
            that Petitioner’s counsel lied to the trial court by stating, “No
            witnesses.” Claim 5.2 alleges that Petitioner’s counsel “lied,
            manipulated his testimony, and coerced Petitioner into pleading
            guilty.” Claim 5.3 asserts that direct appeal counsel rendered
            ineffective assistance with respect to an argument regarding a motion
            to withdraw Petitioner’s guilty plea.

           Claim 6.1 asserts that Petitioner’s guilty plea was invalid and appears
            to rest on the same grounds as Claim 5.2. Claim 6.2 alleges ineffective
            assistance of appellate counsel for ignoring the issue on appeal and
            may simply be a restatement of Claim 5.3.

           Claim 7.1 alleges a due process violation based on the trial judge’s
            refusal to disqualify himself. Claim 7.2 asserts ineffective assistance


MEMORANDUM DECISION AND ORDER - 7
             Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 8 of 27




                 of appellate counsel for failing to raise this issue.

                Claim 8.1 is a prosecutorial misconduct claim based on alleged false
                 statements and intimidation of the following witnesses: Valerie
                 Serena Carlson, Mark W. Ward, Krystina P. Ward, Sylvia Annette
                 Ziolokowski Shallwood, Gregory Warren Rockwood, Darin Berritt,
                 and Lynn McKinley.

                Claim 8.2 asserts a Brady violation based on “purposefully
                 withholding exculpatory evidence/witnesses,” which seems simply to
                 restate Claim 4.

See Succ. Rev. Order, Dkt. 15, at 4–6 (June 19, 2020) (internal citations and alterations

omitted); Order Granting in Part Petitioner’s Mot. for Recons., Dkt. 21, at 2–3 (Sept. 21,

2020).

         The Court reviewed the Petition and allowed Petitioner to proceed on these claims

to the extent the claims “(1) are cognizable in a federal habeas corpus action, (2) were

timely filed in this Court, and (3) were either properly exhausted in state court or are subject

to a legal excuse for any failure to exhaust in a proper manner.” Succ. Rev. Order at 6.

         Respondent now argues that all of these claims are procedurally defaulted and that

Petitioner is not excused from the default. Respondent also argues that Claims 3.4 and 3.5.3

are not cognizable in this federal habeas case. Mot. for Summary Dismissal, Dkt. 31, at 2.

For the reasons that follow, the Court agrees.

                                          DISCUSSION

         The Rules Governing Section 2254 Cases (“Habeas Rules”) authorize the Court to

summarily dismiss a petition for writ of habeas corpus when “it plainly appears from the

face of the petition and any attached exhibits,” as well as those records subject to judicial

notice, “that the petitioner is not entitled to relief in the district court.” Habeas Rule 4; see


MEMORANDUM DECISION AND ORDER - 8
        Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 9 of 27




Fed. R. Evid. 201(b); Dawson, 451 F.3d at 551 n.1. Where appropriate, a respondent may

file a motion for summary dismissal, rather than an answer. White v. Lewis, 874 F.2d 599,

602 (9th Cir. 1989).

1.     All Petitioner’s Remaining Claims Are Procedurally Defaulted, and Petitioner
       Is Not Excused from the Default

       A.     Procedural Default Standards of Law

       A habeas petitioner must exhaust his or her remedies in the state courts before a

federal court can grant relief on constitutional claims. O’Sullivan v. Boerckel, 526 U.S.

838, 842 (1999). To do so, the petitioner must invoke one complete round of the state’s

established appellate review process, fairly presenting all constitutional claims to the state

courts so that they have a full and fair opportunity to correct alleged constitutional errors

at each level of appellate review. Id. at 845. In a state that has the possibility of

discretionary review in the highest appellate court, like Idaho, the petitioner must have

presented all of his federal claims at least in a petition seeking review before that court. Id.

at 847. “Fair presentation” requires a petitioner to describe both the operative facts and the

legal theories upon which the federal claim is based. Gray v. Netherland, 518 U.S. 152,

162–63 (1996).

       The mere similarity between a federal claim and a state law claim, without more,

does not satisfy the requirement of fair presentation. See Duncan v. Henry, 513 U.S. 364,

365-66 (1995) (per curiam). General references in state court to “broad constitutional

principles, such as due process, equal protection, [or] the right to a fair trial,” are likewise

insufficient. See Hiivala v. Wood, 195 F.3d 1098, 1106 (9th Cir. 1999). For proper



MEMORANDUM DECISION AND ORDER - 9
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 10 of 27




exhaustion, a petitioner must bring his federal claim before the state court by “explicitly”

citing the federal legal basis for his claim. Lyons v. Crawford, 232 F.3d 666, 669 (9th Cir.

2000), as amended, 247 F.3d 904 (9th Cir. 2001).

       When a habeas petitioner has not fairly presented a constitutional claim to the

highest state court, and the state court would now refuse to consider it because of the state’s

procedural rules, the claim is said to be procedurally defaulted. Gray, 518 U.S. at 161–62.

Procedurally defaulted claims include the following: (1) when a petitioner has completely

failed to raise a claim before the Idaho courts; (2) when a petitioner presented a similar

claim, but not as a federal claim, to the Idaho courts; and (3) when the Idaho courts have

rejected a claim on an adequate and independent state procedural ground. Id.; Baldwin v.

Reese, 541 U.S. 27, 32 (2004); Coleman v. Thompson, 501 U.S. 722, 750 (1991).

       “To qualify as an adequate procedural ground, a state rule must be firmly established

and regularly followed.” Walker v. Martin, 562 U.S. 307, 316 (2011) (internal quotation

marks omitted). That is, the state procedural bar must be one that is “‘clear, consistently

applied, and well-established at the time of the petitioner’s purported default.’” Martinez

v. Klauser, 266 F.3d 1091, 1093–94 (9th Cir. 2001) (quoting Wells v. Maass, 28 F.3d 1005,

1010 (9th Cir. 1994)). A state procedural bar can be considered adequate even if it is a

discretionary rule, and even though “the appropriate exercise of discretion may permit

consideration of a federal claim in some cases but not others.” Beard v. Kindler, 558 U.S.

53, 61 (2009). A state rule’s “use of an imprecise standard … is no justification for

depriving a rule’s language of any meaning.” Walker, 562 U.S. at 318 (internal quotation

marks and alteration omitted).


MEMORANDUM DECISION AND ORDER - 10
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 11 of 27




       A state procedural bar is “independent” of federal law if it does not rest on, and if it

is not interwoven with, federal grounds. Bennett v. Mueller, 322 F.3d 573, 581 (9th Cir.

2003). A rule will not be deemed independent of federal law “if the state has made

application of the procedural bar depend on an antecedent ruling on federal law such as the

determination of whether federal constitutional error has been committed.” Id. (internal

quotation marks and alteration omitted); see also Ake v. Oklahoma, 470 U.S. 68, 75 (1985)

(stating that “when resolution of the state procedural law question depends on a federal

constitutional ruling, the state-law prong of the court’s holding is not independent of

federal law, and our jurisdiction is not precluded,” and holding that a state waiver rule was

not independent because, “[b]efore applying the waiver doctrine to a constitutional

question, the state court must rule, either explicitly or implicitly, on the merits of the

constitutional question”).

       Once the state sufficiently pleads the existence of an adequate and independent state

procedural bar, the burden shifts to the petitioner to establish that the rule is not adequate

or that it is dependent on federal law. “The petitioner may satisfy this burden by asserting

specific factual allegations that demonstrate the inadequacy of the state procedure,

including citation to authority demonstrating inconsistent application of the rule.” Bennett,

322 F.3d at 586. The ultimate burden to show that the procedural rule is adequate and

independent, however, remains with the state.

       B.     The Claims in the Second Amended Petition Are Procedurally Defaulted

       The most straightforward manner in which to resolve the exhaustion and procedural

default status of Petitioner’s federal claims is to review which claims were raised and


MEMORANDUM DECISION AND ORDER - 11
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 12 of 27




addressed on the merits in the state court appellate proceedings and compare them to the

subject matter of the claims in this action. Petitioner pursued three appeals related to his

criminal conviction.

       On direct appeal, Petitioner argued only that the trial court abused its discretion,

under Idaho law, in sentencing Petitioner and in denying his Rule 35 motion. State’s

Lodging B-1. Federal habeas relief is available “only for constitutional violation[s], not for

abuse of discretion.” Williams v. Borg, 139 F.3d 737, 740 (9th Cir. 1998); see also Hayes

v. Page, No. 1:16-CV-00386-BLW, 2017 WL 3709052, at *6 (D. Idaho Aug. 28, 2017)

(unpublished) (“An ‘abuse of discretion’ claim is a state law claim.”). Petitioner did not

raise any federal claims in his state court direct appeal, much less any claims that match

those in the instant habeas petition. Therefore, Petitioner did not properly exhaust any of

his current claims in the Idaho appellate courts during direct appeal proceedings.

       On appeal from the dismissal of Petitioner’s initial post-conviction petition,

Petitioner raised only a state law claim that the trial court abused its discretion by denying

Petitioner’s request to represent himself. State’s Lodging D-1. His appellate briefing did

not raise a single federal claim. See id.

       Petitioner’s petition for rehearing also failed to raise any of his current claims. See

State’s Lodging D-6. Even if it had, however, that petition still could not have constituted

fair presentation of any claim, for two reasons. First, the petition for review was untimely

under state law. See Idaho App. R. 42(a); see also State’s Lodging D-5 (issuing the

remittitur because the court “announced its Opinion in this cause February 18, 2020, which

has now become final”) (emphasis added). The 21-day time period in Idaho Appellate Rule


MEMORANDUM DECISION AND ORDER - 12
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 13 of 27




42 has been in place for decades, lasting through multiple rule amendments, and there is

no evidence that the Idaho state courts fail to apply Rule 42 in a consistent manner. See

Idaho App. Rule 42 (adopted March 25, 1977, effective July 1, 1977; amended March 20,

1985, effective July 1, 1985; amended March 28, 1986, effective July 1, 1986; amended

January 4, 2010, effective February 1, 2010; amended March 18, 2011, effective July 1,

2011; amended November 20, 2012, effective January 1, 2013; amended and effective

January 24, 2019).

       Second, the Idaho Supreme Court does not consider claims made for the first time

in a petition for rehearing. This is an adequate and independent state procedural rule that,

like Rule 42, has existed for decades. See, e.g., Johnson v. Bekins Moving & Storage Co.,

582, 389 P.2d 109, 117 (Idaho 1963) (“[A] contention cannot be considered when raised

for the first time in a petition for rehearing.”); see also Meister v. Ramirez, No. 1:19-CV-

00173-CWD, 2020 WL 1932598, at *4 (unpublished) (D. Idaho Apr. 21, 2020) (holding

that this procedural rule is adequate and independent). There is nothing to suggest that this

rule is inconsistently applied by Idaho’s appellate courts, and Petitioner’s initial post-

conviction proceedings thus did not serve to properly present any of his current habeas

claims. See Roettgen v. Copeland, 33 F.3d 36, 38 (9th Cir. 1994) (“Submitting a new claim

to the state’s highest court in a procedural context in which its merits will not be considered

… does not constitute fair presentation.”).

       On appeal from the denial of his successive state post-conviction petition, Petitioner

also failed to present any of his federal habeas claims. The Idaho Supreme Court dismissed

that appeal for failure to pay the fee for preparation of the Clerk’s Record. Requiring this


MEMORANDUM DECISION AND ORDER - 13
          Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 14 of 27




fee from appellants who are not proceeding in forma pauperis is a longstanding procedural

rule, which the Court has already held to be adequate and independent. See Ruiz v. Blades,

No. 1:17-CV-00273-BLW, 2018 WL 4682304, at *5 (D. Idaho Sept. 28, 2018)

(unpublished) (“Idaho Appellate Rule 27—which requires clerk’s record fees unless a party

seeks and is granted a fee waiver in the state district court—is regularly and consistently

applied and … it does not depend on the application of federal law.”). Because the Idaho

Supreme Court dismissed the successive post-conviction appeal on an adequate and

independent procedural basis, those proceedings did not fairly present Petitioner’s habeas

claims.

       Petitioner argues that he attempted several times to have his claims heard in post-

conviction proceedings, but that the state courts refused to entertain his pro se filings or to

permit him to speak on his own behalf. See, e.g., Dkt. 46 at 11. There are some

circumstances where a pro se motion filed by a represented litigant can constitute fair

presentation of a claim raised in the motion. In Clemmons v. Delo, the Eighth Circuit held

that a claim was fairly presented to the state court, even though counsel failed to raise the

claim in appellate briefing, because the petitioner “did the only thing he could do: he tried

to bring the issue to the attention of the [court] himself” by filing a motion pro se. 124 F.3d

944, 948 (8th Cir. 1997).

       However, the principle of fair presentation established in Clemmons does not apply

where the state court has a “regularly applied rule of state procedural law” that bars

represented litigants from filing pro se documents independently of counsel. Id. at 956; see

Oglesby v. Bowersox, 592 F.3d 922, 925 (8th Cir. 2010) (holding that the Clemmons


MEMORANDUM DECISION AND ORDER - 14
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 15 of 27




principle, though applicable in certain “unique circumstances,” does not apply if the

petitioner’s “claim was defaulted pursuant to an independent and adequate state procedural

rule that is firmly established and regularly followed”). Idaho courts have a consistent and

longstanding practice of refusing to consider pro se filings when the filing party is

represented by counsel. See, e.g., Moen v. State, No. 40600, 2014 WL 5305905, at *11

(Idaho Ct. App. Oct. 15, 2014); Johnson v. State, No. 38425, 2012 WL 9490829, at *2

(Idaho Ct. App. Feb. 3, 2012); Musgrove v. State, Case No. 37407, 2011 WL 11037672, at

*1 (Idaho Ct. App. May 16, 2011); State v. Brink, Case No. 34391, 2008 WL 9471256, at

*8 (Idaho Ct. App. Nov. 7, 2008).

       Post-conviction petitioners in Idaho appellate matters have two clear, mutually-

exclusive choices: either they choose to be represented by counsel, or they choose to ask

counsel to withdraw so they can proceed pro se. A petitioner cannot have it both ways. Cf.

McKaskle v. Wiggins, 465 U.S. 168, 183 (1984) (holding that the Sixth Amendment does

not entitle a criminal defendant to “hybrid” representation—that is, a defendant does not

have the right to represent himself and to have the assistance of counsel). The Idaho courts

are entitled to create rules that aid them in the orderly administration of cases, and this is

one such rule. Therefore, the Clemmons principle does not apply in this case to render

Petitioner’s habeas claims properly exhausted.

       Petitioner did not fully and fairly present any of his federal habeas claims to the

Idaho Supreme Court. Because it is now too late for him to do so, all of those claims are

procedurally defaulted. See Gray, 518 U.S. at 161–62.




MEMORANDUM DECISION AND ORDER - 15
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 16 of 27




       C.     Petitioner Has Not Established a Legal Excuse for the Procedural Default
              of His Claims

       The Court’s conclusion that Petitioner’s claims are procedurally defaulted does not

end the inquiry. A federal district court can still hear the merits of a procedurally defaulted

claim if the petitioner meets one of two exceptions: (1) a showing of adequate legal cause

for the default and prejudice arising from the default, or (2) a showing of actual innocence.

Murray v. Carrier, 477 U.S. 478, 488 (1986), Schlup v. Delo, 513 U.S. 298, 329 (1995).

             i.      Petitioner Has Not Shown Cause and Prejudice

       To show “cause” for a procedural default, a petitioner must ordinarily demonstrate

that some objective factor external to the defense impeded his or his counsel’s efforts to

comply with the state procedural rule at issue. Murray, 477 U.S. at 488. To show

“prejudice,” a petitioner generally bears “the burden of showing not merely that the errors

[in his proceeding] constituted a possibility of prejudice, but that they worked to his actual

and substantial disadvantage, infecting his entire [proceeding] with errors of constitutional

dimension.” United States v. Frady, 456 U.S. 152, 170 (1982).

       Ineffective assistance of counsel (“IAC”) is a frequent assertion in post-conviction

and habeas proceedings. The Supreme Court explained the standard for ineffective

assistance claims in Strickland v. Washington, 466 U.S. 668 (1984). A petitioner asserting

IAC must show that (1) “counsel made errors so serious that counsel was not functioning

as the ‘counsel’ guaranteed the defendant by the Sixth Amendment,” and (2) those errors

prejudiced the defendant by “depriv[ing] the defendant of a fair trial, a trial whose result is

reliable.” Id. at 687. A petitioner must establish both deficient performance and prejudice



MEMORANDUM DECISION AND ORDER - 16
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 17 of 27




to prove an IAC claim. Id. at 697.

       Whether an attorney’s performance was deficient is judged against an objective

standard of reasonableness. Id. at 687–88. A reviewing court’s inquiry into the

reasonableness of counsel’s actions must not rely on hindsight, and courts reviewing

allegations of IAC “must indulge a strong presumption that counsel’s conduct falls within

the wide range of reasonable professional assistance.” Id. at 689. That is, a petitioner “must

overcome the presumption that, under the circumstances, the challenged action might be

considered sound [litigation] strategy.” Id. (internal citations and quotation marks omitted).

       IAC can constitute cause for purposes of procedural default analysis. For example,

the failure on appeal to raise a meritorious claim of trial error—or the failure at trial to

preserve a claim for appeal—may render that claim procedurally defaulted. See Edwards

v. Carpenter, 529 U.S. 446, 452 (2000) (“[I]n certain circumstances counsel’s

ineffectiveness in failing properly to preserve the claim for review in state court will

suffice.”). However, for IAC—whether at trial or on direct appeal—to serve as cause to

excuse a default, that IAC claim must itself have been separately presented to the state

appellate courts. Id. (“A claim of ineffective assistance ... generally must be presented to

the state courts as an independent claim before it may be used to establish cause for a

procedural default.”) (internal quotation marks and alteration omitted).

       In other words, before a federal court can consider ineffective assistance of trial or

direct appeal counsel as cause to excuse the default of an underlying habeas claim, the

petitioner generally must have presented the ineffective assistance of counsel claim in a

procedurally proper manner to the state courts, such as in a post-conviction relief petition,


MEMORANDUM DECISION AND ORDER - 17
        Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 18 of 27




including through the level of the Idaho Supreme Court. If the ineffective assistance

asserted as cause was not fairly presented to the state courts, a petitioner must show an

excuse for that separate default, as well. Id. at 453 (“[A]n ineffective-assistance-of-counsel

claim asserted as cause for the procedural default of another claim can itself be procedurally

defaulted.”).

       A petitioner does not have a federal constitutional right to the effective assistance

of counsel during state post-conviction proceedings. Pennsylvania v. Finley, 481 U.S. 551,

554 (1987); Bonin v. Vasquez, 999 F.2d 425, 430 (9th Cir. 1993). Therefore, the general

rule is that any errors of counsel during a post-conviction action cannot serve as cause to

excuse a procedural default. Coleman, 501 U.S. at 752.

       However, the Supreme Court established an exception to that general rule in

Martinez v. Ryan, 566 U.S. 1 (2012). Martinez held that, in limited circumstances,

“[i]nadequate assistance of counsel at initial-review collateral proceedings may establish

cause for a prisoner’s procedural default of a claim of ineffective assistance at trial.” Id. at

9. Martinez applies only to underlying claims of trial-counsel ineffectiveness, and it can

apply only if the underlying claim is both exhausted and procedurally defaulted. See Davila

v. Davis, 137 S. Ct. 2058, 2063 (2017); Hunton v. Sinclair, 732 F.3d 1124, 1126-27 (9th

Cir. 2013).

       The Martinez cause-and-prejudice test consists of four necessary prongs: (1) the

underlying IAC claim must be a “substantial” claim; (2) the “cause” for the procedural

default consists of there being “no counsel” or only “ineffective” counsel during the state

collateral review proceeding; (3) the state collateral review proceeding was the “initial”


MEMORANDUM DECISION AND ORDER - 18
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 19 of 27




collateral review proceeding where the IAC claim could have been brought; and (4) state

law requires that an IAC claim be raised in an initial-review collateral proceeding, or by

“design and operation” such claims must be raised that way, rather than on direct appeal.

Trevino v. Thaler, 569 U.S. 416, 423, 429 (2013). The failure to meet any of these four

prongs means that the Martinez exception is unavailable to excuse the procedural default

of a claim.

       To show that an IAC claim is “substantial” under Martinez, a petitioner must point

to evidence demonstrating that the underlying ineffectiveness claim has “some merit.”

Martinez, 556 U.S. at 14. That is, the petitioner must submit at least some evidence tending

to show (a) that trial counsel performed deficiently in handling some aspect of pretrial or

trial duties and (b) that the deficient performance harmed the defense, which is defined as

a reasonable probability of a different result. Strickland, 466 U.S. at 695–96 (1984).

       Even if an underlying claim is substantial under Martinez, a petitioner must also

show that ineffective assistance of post-conviction counsel in the initial-review collateral

proceedings caused the default of that claim. This requires a showing not just that the claim

was omitted or not fully pursued in the initial post-conviction action, but also that the post-

conviction attorney in the initial post-conviction matter was ineffective, meaning that

(1) post-conviction counsel performed deficiently in failing to raise or to fully pursue the

claim, and (2) it is reasonably probable that, absent the deficient performance, the

petitioner would have prevailed in the post-conviction proceeding. Runningeagle v. Ryan,

825 F.3d 970, 982 (9th Cir. 2016); Clabourne v. Ryan, 745 F.3d 362, 377 (9th Cir. 2014),

overruled on other grounds by McKinney v. Ryan, 813 F.3d 798 (9th Cir. 2015) (en banc).


MEMORANDUM DECISION AND ORDER - 19
         Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 20 of 27




        From Petitioner’s initial and supplemental opposition to Respondent’s Motion for

Summary Dismissal, it appears he is arguing that all of his attorneys rendered ineffective

assistance in not fairly presenting his current habeas claims to the Idaho state courts. See

Dkt. 43, 46. However, in support of this cause-and-prejudice argument, Petitioner offers

nothing more than vague and conclusory statements that are insufficient to show IAC to

excuse the default.

        For example, Petitioner contends that the procedural default itself, which he asserts

was caused by counsel, establishes Strickland prejudice for purposes of the cause and

prejudice analysis. See Dkt. 43 at 4 (“[F]ailure to present such claims to the Idaho State

Supreme Court [further validating Strickland’s prejudice prong <due to fraudulent &

ineffective counsel [all]>].”).3 This is incorrect as a matter of law. Default of a claim is not

automatically prejudicial—otherwise, defaulting a claim “would eliminate entirely the

prejudice prong of the cause and prejudice analysis.” Meister, No. 1:19-CV-00173-CWD,

2020 WL 1932598, at *7 n.4.

        Petitioner also asserts that his attorneys were former prosecutors and that they did

not raise all the claims he wanted raised, implying that his lawyers were somehow not

adequately representing him. Dkt. 46 at 2, 5. But Petitioner has offered no evidence

whatsoever to support such conclusory allegations of deficient performance. Accordingly,

Petitioner has not rebutted the strong presumption that Petitioner’s direct appeal and post-

conviction attorneys made reasonable strategic decisions about which claims to assert,


3
 In this decision, all quotations from Petitioner’s briefing are shown with corrected capitalization but
original punctuation.


MEMORANDUM DECISION AND ORDER - 20
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 21 of 27




given the relative likelihood of success on each potential claim. See Strickland, 466 U.S.

at 689; Jones v. Barnes, 463 U.S. 745, 751–52 (1983) (“Experienced advocates since time

beyond memory have emphasized the importance of winnowing out weaker arguments on

appeal and focusing on one central issue if possible, or at most on a few key issues.”).

       In addition to alleging IAC, Petitioner asserts that the state courts themselves caused

the default of his successive post-conviction claims. Petitioner contends he was never told

how much money he had to pay for the required fees in his successive post-conviction

appeal. Dkt. 46 at 8 (“Nor was Ward given fair chance (2nd post-conviction petition); time;

nor quoted cost for clerk’s records to be processed.”) Petitioner also seems to accuse

unidentified state court personnel of demanding bribes to permit him to proceed. See Dkt.

46 at 3 (stating that no court clerk “ever said how much Ward had to pay them, before they

would even give [his] paperwork a second chance.”) (alterations omitted), and at 5 (“Courts

wanted more money (failing/refusing to specify amount [Ward arguing ‘Even captors will

leave a ransom note.”) (alterations omitted). Once again, there is nothing in the record to

support Petitioner’s allegations.

       Petitioner also appears to claim that precedent from the Ninth Circuit, and from this

Court, constitutes cause and prejudice to excuse the procedural default of his claims.

Petitioner asserts he has learned through the courts that if “[y]ou have yet to exhaust your

state remedies – you are granted forbearance (tolling?) – until your state remedies are

exhausted.” Dkt. 46 at 4. But tolling and procedural default are two different procedural

mechanisms. Timeliness of the federal petition is not at issue; therefore, this argument is

irrelevant. Because Petitioner has no state court remedies left, this Court will not permit


MEMORANDUM DECISION AND ORDER - 21
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 22 of 27




him to return to state court to attempt proper exhaustion, which is now impossible.

       Petitioner also relies on a previous civil rights case that he filed in this Court. See

Dkt. 46 at 9 (referring to Ward v. Idaho, Case No. 3:17-cv-00320-BLW (D. Idaho,

dismissed Dec. 4, 2017)). The Court dismissed that civil rights case without prejudice, and

Petitioner asserts that the dismissal effectively communicated to him that he could refile

the claims after exhausting them. Id. at 9. However, a court’s dismissal of an earlier civil

rights action says nothing about whether that court may consider the merits of a petitioner’s

later habeas corpus claims. These are different statutory schemes with different

requirements and different available remedies. And a dismissal without prejudice in federal

court means only that a later federal case raising the same claims would not be dismissed

under principles of claim or issue preclusion; it does not say anything about whether the

federal court might be barred from considering the claims on some other basis, such as the

procedural default doctrine.

       For these reasons, Petitioner has not established cause and prejudice to excuse the

default of his claims.

            ii.      Petitioner Has Not Shown Actual Innocence

       If a petitioner cannot show cause and prejudice for a procedural default, a federal

habeas court can hear the claim only if the petitioner demonstrates that failure to consider

the claim will result in a “fundamental miscarriage of justice.” Murray, 477 U.S. at 496.

This standard requires proof that a constitutional violation has probably resulted in the

conviction of someone who is actually innocent. Id. Actual innocence in this context

“means factual innocence, not mere legal insufficiency.” Bousley v. United States, 523 U.S.


MEMORANDUM DECISION AND ORDER - 22
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 23 of 27




614, 623 (1998).

       In asserting actual innocence, a petitioner must “support his allegations of

constitutional error with new reliable evidence—whether it be exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not

presented at trial.” Schlup, 513 U.S. at 324. A procedurally defaulted claim may be heard

under the actual innocence exception only if, “in light of all of the evidence, ‘it is more

likely than not that no reasonable juror would have found [the petitioner] guilty beyond a

reasonable doubt.’” United States v. Avery, 719 F.3d 1080, 1083 (9th Cir. 2013) (quoting

Schlup, 513 U.S. at 327). Stated another way, the petitioner must show that, but for the

constitutional error, every reasonable juror would vote to acquit.

       This is a particularly exacting standard, one that will be satisfied “only in the

extraordinary case.” House v. Bell, 547 U.S. 518, 538 (2006) (internal quotation marks

omitted). Indeed, cases where the actual innocence gateway standard has been satisfied

have “typically involved dramatic new evidence of innocence.” Larsen v. Soto, 742 F.3d

1083, 1096 (9th Cir. 2013). Such evidence may include new DNA evidence, or “a detailed

third-party confession,” that “undermine[s] the validity of the prosecution’s entire case.”

Sistrunk v. Armenakis, 292 F.3d 669, 677 (9th Cir. 2002); see House, 547 U.S. at 540–41.

The actual innocence exception is not satisfied by evidence that is merely speculative,

collateral, cumulative, or “insufficient to overcome otherwise convincing proof of guilt.”

Larsen, 742 F.3d at 1096.

       In considering the actual innocence exception, a court has the discretion to assess

the reliability and probative force of the petitioner’s proffer, including making some


MEMORANDUM DECISION AND ORDER - 23
        Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 24 of 27




credibility determinations, if necessary. Schlup, 513 U.S. at 331–332. Although “habeas

petitioners who assert convincing actual-innocence claims [need not] prove diligence to

cross a federal court’s threshold,” a court “‘may consider how the timing of the submission

and the likely credibility of a petitioner’s affiants bear on the probable reliability of

evidence of actual innocence.’” McQuiggin v. Perkins, 569 U.S. 383, 399 (2013) (statute

of limitations context) (quoting Schlup, 513 U.S. at 332) (alterations omitted).

       Petitioner has not produced any new, reliable evidence that he is actually innocent.

He refers vaguely to “affidavits” that purportedly support his innocence. See, e.g., Dkt. 46

at 9. Petitioner also asserts that the conduct to which he pleaded guilty was intended either

as a lesson in self-defense for the victim or an attempt to respond to a medical emergency

that threatened the victim’s life. Id. at 10, 13. Finally, Petitioner relies on the fact that he

had numerous “mature women fawning over him” so that he had “no need for sex with”

the minor victim. Id. at 13. None of these self-serving statements constitutes reliable

evidence that Petitioner is factually innocent.

       Because Petitioner has not established actual innocence or cause and prejudice to

excuse the default of his habeas claims, the Second Amended Petition must be dismissed.

2.     Claims 3.4 and 3.5.3 Are Not Cognizable

       Claims 3.4 and 3.5.3 both assert violations of the Fourth Amendment, which

protects individuals against unreasonable searches and seizures by government officials.

In addition to being procedurally defaulted, these two claims are subject to dismissal for

an additional reason—they are not cognizable on federal habeas corpus review.

       The threshold issue for a Fourth Amendment claim presented in a federal habeas


MEMORANDUM DECISION AND ORDER - 24
        Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 25 of 27




petition is whether the state provided the petitioner an opportunity for full and fair litigation

of his claim in state court. Stone v. Powell, 428 U.S. 465, 494 (1976). Under Stone, if the

federal district court determines that the petitioner had a full and fair opportunity to litigate

the claim in state court, then it cannot grant habeas corpus relief on the ground that the

evidence was obtained in violation of the Fourth Amendment. Id.

       The Stone doctrine is based on the principle that the exclusionary rule is “not a

personal constitutional right” but is instead a practical way to deter police conduct that

violates the Fourth Amendment. Id. at 486. The social costs of the exclusionary rule are

high—the rule “deflects the truthfinding process and often frees the guilty.” Id. at 490. On

collateral review of a criminal conviction, “the contribution of the exclusionary rule, if any,

to the effectuation of the Fourth Amendment is minimal, and the substantial societal costs

of application of the rule persist with special force.” Id. at 494-95. Therefore, if a petitioner

had a full and fair opportunity to litigate his Fourth Amendment claim in state court, that

claim cannot serve as a basis for federal habeas relief.

       To determine whether a petitioner had a full and fair opportunity to litigate his

Fourth Amendment claim in state court, a federal district court “inquire[s] into the

adequacy and fairness of available state court procedures for the adjudication of Fourth

Amendment claims.” Sanna v. Dipaolo, 265 F.3d 1, 8 (1st Cir. 2001). If the court

determines that the state court procedures are adequate, the inquiry ends there. Id. at 8-9.

That is, “[s]o long as a state prisoner has had an opportunity to litigate his Fourth

Amendment claims by means of such a set of procedures, a federal habeas court lacks the

authority, under Stone, to second-guess the accuracy of the state court’s resolution of those


MEMORANDUM DECISION AND ORDER - 25
       Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 26 of 27




claims.” Id. at 9. Stated another way, “[t]he relevant inquiry is whether petitioner had the

opportunity to litigate his claim, not whether he did in fact do so or even whether the claim

was correctly decided.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 899 (9th Cir. 1996)

(emphasis added). Petitioner bears the burden of establishing that he lacked the opportunity

to pursue his Fourth Amendment claims in state court. Mack v. Cupp, 564 F.2d 898, 901

(9th Cir. 1977).

       Here, Petitioner had a full and fair opportunity to litigate his Fourth Amendment

claims in state court—he simply did not take advantage of that opportunity. Petitioner

could have filed a motion to suppress evidence obtained in violation of the Fourth

Amendment. If that evidence were not excluded, he could have negotiated a conditional

plea, or proceeded to trial, and raised his Fourth Amendment claims on appeal. He chose

not to do so. See Yakovac v. Underwood, 2010 WL 3735708, *6 (D. Idaho Sept. 4, 2010)

(unpublished) (“Here, although Petitioner’s trial counsel did not file a motion to suppress

in state court on Fourth Amendment grounds, Petitioner has not shown that her counsel

was deprived of an opportunity to do so.”). Therefore, Claims 3.4 and 3.5.3 are not

cognizable under Stone.

                                     CONCLUSION

       For the foregoing reasons, the Court concludes that all of Petitioner’s remaining

claims are procedurally defaulted, without legal excuse, and that Claims 3.4. and 3.5.3 are

not cognizable. Therefore, the Court must dismiss this case with prejudice.

///

///


MEMORANDUM DECISION AND ORDER - 26
     Case 1:20-cv-00141-DCN Document 47 Filed 09/21/21 Page 27 of 27




                                     ORDER

     IT IS ORDERED:

     1.   Respondent’s Motion for Summary Dismissal (Dkt. 31) is GRANTED, and

          the Second Amended Petition is DISMISSED with prejudice.

     2.   The Court does not find its resolution of this habeas matter to be reasonably

          debatable, and a certificate of appealability will not issue. See 28 U.S.C.

          § 2253(c); Habeas Rule 11. If Petitioner wishes to appeal, he must file a

          timely notice of appeal with the Clerk of Court. Petitioner may seek a

          certificate of appealability from the Ninth Circuit by filing a request in that

          court.


                                             DATED: September 21, 2021


                                             _________________________
                                             David C. Nye
                                             Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 27
